Rodd Naquin
Clerk of Court

Docket Number: 2022 - CW - 0228

Clint Gregory Gayle
versus
Candice Holley

To: Ebony Cavalier
5255 Florida Boulevard
Baton Rouge, LA 70806

Vincent Anthony Saffiotti
DOWNS & SAFFIOTTI, LLP
10744 Linkwood Court
Baton Rouge, LA 70810
vincents@dsbllp.com

 

Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Notice of Judgment and Disposition
June 07, 2022

Natalie C. Neale
10744 Linkwood Court
Baton Rouge, LA 70810

Hon. Erika L. Green
300 North Boulevard
Fourth Floor

Baton Rouge, LA 70801

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,
and all parties not represented by counsel.

aSn))

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

CLINT GREGORY GAYLE NO. 2022 CW 0228
VERSUS

CANDICE HOLLEY JUNE 7, 2022
In Re: Clint Gregory Gayle, applying for supervisory writs,

Family Court in and for the Parish of East Baton
Rouge, No. 208,981.

 

BEFORE : McDONALD, THERIOT, CHUTZ, LANIER, AND HESTER, JJ.

WRIT GRANTED. The judgment signed on March 4, 2022 that
denied Clint Gregory Gayle’s motion to recuse Judge Erika Green
is reversed. Based on the testimony and evidence of Judge
Green’s prior association with counsel, Ebony Cavalier, Mr.
Gayle demonstrated that there exists a substantial and objective
basis that would reasonably be expected to prevent Judge Green
from conducting any aspect of the cause in a fair and impartial
manner. La. Code Civ. P. art. 151(B). Accordingly, the motion
to recuse Judge Erika Green is granted.

JMM
WIL
CHH

Theriot and Chutz, JJ., dissent and would deny the writ.

COURT OF APPEAL, FIRST CIRCUIT

ASrl)

DEPUTY CLERK OF COURT
FOR THE COURT